IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON

                          DECEMB ER SESSION, 1997


STATE OF TENNESSEE,               )      C.C.A. NO. 02C01-9612-CR-00442
                                  )
      Appellee,                   )      NO. 95-04448; 95-04449; 95-04450;
                                  )      95-12332; AND 95-04012
                                  )

VS.
                                  )
                                  )
                                  )
                                         SHELBY COUNTY

                                         HON. JOHN P. COLTON, JR.
                                                                     FILED
NICOLE GRAY,                      )      JUDGE               January 23, 1998
                                  )
      Appe llant.                 )                                  Cecil Crowson, Jr.
                                                                         Appellate C ourt Clerk



                                      ORDER

      Appellant was convicted upon pleas of guilty to four counts of forgery and

one count of theft of property under $500.00. She was sentenced to concurrent

three-year sentences for the forgery convictions and a concurrent eleven month,

twenty-nine day sentence for the theft offense. On appeal Appellant complains

that the trial court erred in denying her prob ation or pla ceme nt in a com munity

corrections program. After a review of the record we conclude the judgment of

the trial court must be affirmed pursuant to Rule 20, Rules of the Court of

Criminal Appeals.



      The record reflects Appellant has three prior forgery convictions and

numerous shoplifting offenses committed while she was a juvenile. When the

instant offenses were committed she was still on probation for the previous

forgery convictions. Under these circumstances we find no error in the trial

court’s de nial of prob ation or co mm unity corre ctions pla ceme nt.
      According ly, the judgment of the trial court is affirmed pursuant to Rule 20,

Rules of the Court of Criminal Appeals.



                                 ____________________________________
                                 JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
JOE B. JONES, PRESIDING JUDGE


___________________________________
J. CURWOOD WITT, JR., JUDGE




                                        -2-